46:




      OFFICE    OF THE   ATTORNEY       GENERAL    OF TEXAS
                              AUSTIN




Km. Bert Ford, kdainistrator
Texas Liquor Control Board
hu~tln, Texas
Dear~Slrr




     Tour inquiry of coo                          this quertion:
            "Do06 the word                    iteal tadlvl-
                                              the Oerarit10
                                             porated olty la




                                     11 be rntitlaa to re-
                                     eoll tardiapeawia.llquor
                                    l  The bldsre of m&ah
                                 0 mrohaos llquor Srcsm
                                 &+owita in this State.
                                a perknitis tsowht mmt b4
                           cy regl~terod with the Stab
                         ~;~:~usteepley and~havo on 'duty
                         e&la.torsd
                                 phnmaeiatad          must
                      ratloa a8 6 pharrvlw SW at leadi
                     n tha partioular ~politlaalaubdlri-
                      psfiaic:,iaaought..
                                       *
     Se&ion 10 or Artiala 1 US the liquor Control lot provides,
among other things, that3
                                                                   -.
                                                                        463


130%   Bert Ford,


       .Bottlerls,
         . _-      or Package Store Permit under this Aot
       shall give notioe-OS.-euoh
                                . applioationby publication
       for two (e) oomeautlve   issues in a newspaper or gen-
       eral olroulation published in the olty or town In
       whloh applioant's plaoe OS business is looated.
       Provided, h-ever, that in such lnstanoes where no
       newspaper  is published in the city or town, then
       the same shall be published In a newspaper OS general
       olroulation published in the county where the appli-
       oant's business is located, ..."
       Section 13 OS Article 1 OS the Liquor Control Aot provides:
            "Any permit granted under this Aot shall be a
       purely personal prlv1lege.v
     The Liquor Control Act Is restrlotlve. The evident pur-
pose OS the provisionsnith referenoe to pharmaoy pellpitsis
to limit those eligible Sor the permit 80~as to proteot the
partioular oommunity from being flooded nith mushroom phannaoies
dispensing liquor under liquor penuits. The quotationabove
rrom section 10 OS the AOt etldsnoes that the Legislaturehad
in mind inaorporated.ofties and preoinots as political subdl-
visions or the State.
     Ih view oS the quoted provisions apd the evident purpose
or 'theAot, it ia our opinion that the Legislature,by the
language epartloular polltioal subdlvision,vmeant the part&
aular subdlvlslon in~uhlch the business is loaated at the time
the applioation is *do, and that If that business 1.rlooated
wlthln an,lnoorporatedoity, then the pharmaoy must have been
in operation wlthln the lnoorporatedaity for a period OS two
roars.
     In our opini.0~ the ph.rnsetmsd does not reier to the
oounty as the pariAOUlar polltioal ~subdiv&sJon, but it does
reter to the oitp or the preoinot in whioh the business is
looated and has been operated Sor a period OS two years.
                                          Youra very ~txuly
AITRoVEDAUG 3, l939                  ATTORNZT   GBAHUU, OF TEXAS

  5LLGU.-
ATTORNEY GEWRAL     03 TE#,S
                                                     8. Rollins
                                                       Asslataat
ASR;pbp